DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 1-6 and 8-28 are pending and presented for examination. Claims 1-5, 8-21 and 23-28 were amended and claims 7 and 29 were cancelled via the instant amendment dated 3 March 2022 which is acknowledged and entered. Claims 3-5, 18 and 19 remain objected to for reasons already of record.

Response to Arguments
Applicant’s remarks dated 3 March 2022 (hereinafter, “Remarks at __”) are acknowledged and entered.
The rejection of claims 1, 6, 8, 11-17, 20, 21 and 24-27 under 35 U.S.C. 102(a)(1) over Ren is MAINTAINED and updated below to reflect the instant amendment. The dependent rejection of claim 28 over Ren is MAINTAINED as the traversal was made en masee over the independent rejection. As is the dependent rejction of claim 10 under 35 U.S.C. 103 over Ren in view of Dipu. As is the dependent rejection of claim 2 under 35 U.S.C. 103 over Ren in vie wof Ekland.
The traversal is that “Ren merely refer to further chemicals that may be added to an electrolysis-driven reaction to synthesize carbon nanofibers from carbon dioixde. However, Ren does not teach or suggest that any of these chemicals result in a doped carbon nanomaterial product. Furthermore, Ren does not teach or suggest that atoms of any of the cited chemicals (Ni, Pt, Lr and LiO2) are directly incorporated into the doped carbon nanomaterial product” (Remarks at 6-7). Ren at 6145 R col discloses 

With respect to the Ekland rejection, it is noted that nothing in Ekland is connected to the electrolysis of carbon dioxide to make doped nanomaterials. However, Ekland is cited for usage of AC which provides an aspect of doping from the anode consumption so it is maintained.

The rejection of claims 1, 6, 8, 9, 11, 13, 14, 16 and 20-25 under 35 U.S.C. 102(a)(1) over Wu is MAINTAINED and updated below.
The traversal is similar to that of Ren in as much as the compounds disclosed are not expressly stated as being directly incorporated into the doped carbon nanomaterial and similar to Ren one of ordinary skill in the art would expect nucleation off of the compounds such that there is some level of doping occurring absent a showing that there is zero doping from any supplied compounds.

The rejection of claims 1, 8, 9, 11, 12, 13, 17, 20, 21, 24 and 25 under 35 U.S.C. 102(a)(1) over Wang is MAINTAINED and updated below.
The traversal against Wang is similar to that against Ren and Wu an the same response holds true here too. Applicants broadly refer to doping components, however in their specification they appear to only be after sulfur, boron, phosphorus, and nitrogen doping which the Examiner agrees that none of these references disclose or suggest either alone or in combination.

en masse over those of Wu and Ren which were discussed supra.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8, 9 and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Electrosynthesic control of CNT conductivity & morphology: Scale-up of the transformation of the greenhouse gas CO2 into carbon nanotubes by molten carbonate electrolysis” to Licht et al. (hereinafter,”Licht at __”; this reference was available on a pre-print server on 8 July 2016 (And arXiv makes papers available usually within 24 hours) and names additional authors of Lefler, Ren, and Vicini who are not named on the instant application). Applicant is reminded of their duty to disclose references that are material to patentability (See 37 C.F.R. 1.56) as this reference was not made of record in an Information Disclosure Statement.
Regarding claims 1, 14 and 16, Licht discloses a method for preparing a boron doped carbon nanotube (Licht at “Abstract”) comprising:
Heating a carbonate electrolyte to obtain a molten carbonate electrolyte (Licht at 7 and 10 which must happen to make the electrolyte molten);
Disposing the molten carbonate electrolyte between an anode and a cathode in a cell (Licht at “Abstract”, stainless steel and nickel);
Including a carbon nanomaterial doping component in the cell (lithium metaborate, Licht at 7);

Applying an electrical current to the cathode and the anode (Licht at 7); and
Collecting the doped carbon nanomaterial grown from the cathode of the cell (Licht at 8-9) wherein atoms of the boron component are directly incorporated into the doped carbon nanomaterial (Id.).
As to claim 2, no transition metal catalyst is utilized.
Turning to claims 8, 9, 11-13 and 15, a lithium metaborate is added to the lithium oxide electrolytic additive and sandwiched between the cathode/anode (meeting coating).

Claims 20-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Licht.
As to claims 20 and 25, Licht discloses a method for producing doped carbon nanotubes (Licht at “Abstract”) comprising:
Providing a carbonate electrolyte including a doping component between an anode (lithium carbonate plus lithium metaborate) and a cathode in the cell (Licht at 6, 7 and “Figure S1”);
Heating the carbonate electrolyte to a molten state (While this is done before the sandwiching it is unclear how this changes the product and it has been held that changing the order of steps is prima facie obvious, see MPEP 2144.05);
Applying an electrical current between the anode and the cathode through the carbonate electrolyte disposed between the anode and the cathode (Licht at 17 and “Figure S1”);
Collecting the doped carbon nanomaterial growth from the cathode of the cell wherein the boron atoms are directly incorporated into the carbon nanotube (Licht at 17-18).
Turning to claims 21 and 22, the lithium metaborate is dissolved within the lithium carbonate (Licht at 7).As to claim 23, nickel and stainless steel is utilized (Licht at “Abstract”).
.

Claims 1, 6, 8, 9, 11-17, 20, 21 and 24-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ren.
Regarding claims 1, 6 and 16, Ren discloses a method for producing a carbon nanotube/nanofiber (Ren at 6146 L col & 6147 R col) comprising:
Heating a carbonate electrolyte (lithium carbonate to obtain a molten carbonate electrolyte (Id. the heating aspect is discussed in page 13 of the supplemental info, though it has to be heated to be molten anyways));
Disposing the molten carbonate electrolyte between an anode and a cathode in a cell (Ren at 6145 L col);
Including a carbon nanomaterial doping component in the cell (Ni, Pt, Ir; Ren at 6145 L col; Li2O, supplemental page 1);
Applying an electrical current to the cathode and the anode in the cell (Ren at 6143 L col); and
Collecting the doped carbon nanomaterial growth from the cathode of the cell (Ren at 6144 R col to 6145 L col) and the nickel dopes directly into the carbon nanomaterial (Ren at 6145 R col).
As to claims 8, 9 and 14, the dopant is added via the cathode (Ren at supplemental page 3) and dissolves in the electrolyte (Id.).
Turning to claims 11-13, iridium can be used (supplemental page 6), others can also be utilized (id.) including Li2O (Id. & supplemental page 1).
As to claim 15, the cathode can be zinc coated (Ren supplemental page 3).
Concerning claim 17, graphene can be produced (Ren supplemental page 2).
As to claims 20, 24 and 25, Ren discloses a method for producing carbon nanomaterials (Ren at 6145) comprising:
2CO3) including a doping component (Li2O, Id.) between an anode and a cathode (Id.);
Heating the carbonate electrolyte to a molten state (730 C, Id.);
Applying an electrical current between the anode and the cathode through the carbonate electrolyte disposed between the anode and cathode (Id.); and
Collecting the carbon nanomaterials growth from the cathode of the cell (Id.).
As to claim 21, the Li2O is part of the electrolyte (Id.).
Concerning claims 26 and 27, 20-200 µm are disclosed (Ren at supplemental page 3).

Claims 1, 6, 8, 9, 11, 13, 14, 16 and 20-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu.
Regarding claims 1, 6, 8, 9, 11, 13, 14 and 16, Wu discloses a method for producing a carbon nanotube (Wu at 4) comprising:
Heating carbonate electrolyte to obtain a molten carbonate electrolyte (lithium carbonate, via the electric heating sleeve);
Disposing the molten carbonate electrolyte between an anode and a cathode in a cell (Wu at page 4);
Including a carbon nanomaterial doping component in the cell (Id.);
Applying an electrical current to the cathode and the anode and the cathode in the cell (Id.); and
Collecting doped carbon nanomaterial growth from cathode of the cell (Id.) and the dopant material directly incorporates into the carbon nanomaterial as it is a nucleation site for CNT growth absent evidence to the contrary that no nucleation takes place or any doping actualy occurs from nucleation though the Office cannot test for this.
supra) comprising:
Providing a carbonate electrolyte including a doping component between an anode and a cathode in the cell (Wu at 4);
Heating the carbonate electrolyte to a molten state (via the electric sleeve);
Applying an electrical current between the anode and the cathode through the carbonate electrolyte disposed between the anode and the cathode (Id.); and
Collecting the carbon nanomaterial growth from the cathode of the cell (Id.) and the dopant material directly incorporates into the carbon nanomaterial as it is a nucleation site for CNT growth absent evidence to the contrary that no nucleation takes place or any doping actualy occurs from nucleation though the Office cannot test for this.
Turning to claims 21-23 and 25, silicon or iron elements (via oxides) can be added (Wu at 2).

Claims 1, 8, 9, 11, 12, 13, 17, 20, 21, 24 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang.
Regarding claims 1, 8, 9, 11, 12, 13 and 17, Wang discloses a method of making graphene (Wang at 1-2) comprising:
Heating a carbonate electrolyte to obtain a molten carbonate electrolyte (lithium carbonate, Id.);
Disposing the molten carbonate electrolyte between an anode and a cathode in a cell (Id.);
Including a carbon nanomaterial doping component in the cell (calcium carbonate);
Applying an electrical current to the cathode and the anode in the cell (Id.); and
Collecting the doped graphene from the cathode in the cell (Id.) and the dopant material directly incorporates into the carbon nanomaterial as it is a nucleation site for CNT growth absent evidence to 
Regarding claims 20, 21, 24 and 25, Wang discloses a method for producing doped carbon nanomaterial (as graphene is produced via reaction with other alkali metals) comprising:
Providing a carbonate electrolyte including a doping component (lithium carbonate and calcium carbonate respectively) between an anode and a cathode in the cell (Id.);
Heating the carbonate electrolyte to a molten state (Id.);
Applying an electrical current between the anode and the cathode through the carbonate electrolyte disposed between the anode and the cathode (Id.); and
Collecting carbon nanomaterial grown from the cathode of the cell (Id.) and the dopant material directly incorporates into the carbon nanomaterial as it is a nucleation site for CNT growth absent evidence to the contrary that no nucleation takes place or any doping actualy occurs from nucleation though the Office cannot test for this.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Ren as applied to claim 20 above.
 As to claim 28, Rend discloses “up to 100 µm” (Ren supplemental at page 3) which overlaps that range instantly claimed such that a prima facie case of obviousness exists (See MPEP 2144.05).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ren as applied to claim 1 above, and in further view of Dipu.
Regarding claim 10, Ren does not expressly state addition of a group 3 element to the electrolyte.
Dipu in a method involving electrolysis of carbon dioxide (Something which Ren is also concerned with) discloses addition of YSZ (yttria stabilized zirconia electrolyte, which is yttrium doped; Dipu at 258 L col) to the nickel cathode.
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Ren in view of the YSZ addition of DIpu. The teaching or suggested motivation for doing so being improved gas transport and kinetics (Dipu at 261 R col).

Claims 1, 6, 8, 9, 11, 13, 14, 16 and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Ren.
Regarding claims 1, 6, 8, 9, 11, 13, 14, 16 and 20-25, the rejections over Wu are hereby incorporated by reference in their entirety. To the extent the added materials are not dopants, Ren discloses addition of nickel via the cathode to control and thusly dope the electrolyte to form CNTs (Ren at 5).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Ren in view of the Ni doping via the cathode of Ren. The teaching or suggested motivation in doing so is diameter of <200 nm (Ren at 5).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ren as applied to claim 1 above and in further view of Ekland.

Eklund in a method of forming carbon nanomaterials from a molten electrolyte discloses usage of alternating current (Eklund at [0075]).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Ren in view of the AC power of Eklund. The teaching or suggested motivation in doing so being consumption of the anode also which would enable doping with the materials thereon (Id.).

Conclusion
Claims 1, 2, 6, 8-17 and 20-28 are finally rejected. Claims 3-5, 18 and 19 are objected to.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/              Primary Examiner, Art Unit 1759